          UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS


Christopher Moehrl, on behalf of himself and all others similarly situated, et al.


                                        Plaintiff(s)

                                                                  vs.              Case No.: 1:19-cv-01610

The National Association of Realtors, et al.


                                       Defendant(s)

                                                AFFIDAVIT OF SERVICE

I, Kenneth V. Condrey, a Private Process Server, being du ly sworn, depose and say:

That I have been duly authorized to make service of the Summons, Consolidated Amended Class Action Complaint, Notice of
Mandatory Initial Discovery, and Amended Standing Order Regarding Mandatory Initial Discove1y Pilot Project in the above
entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action .

That on 06/25/2019 at 2:40 PM, I served The Long & Foster Companies, Inc. c/o CT Corporation System, Registered Agent wi th
the Summons, Consol idated Amended Class Action Complaint, Notice of Mandatory Initial Discovery, and Amended Standing
Order Regarding Mandatory Initial D iscovery Pilot Project at 4 70 I Cox Road, Su ite 285, Glen Allen, Virginia 23060 by serving
Katie Bush, Agent, authorized to accept service on behalf of CT Corporation System.

Katie Bush is described herein as:

Gender: Female     Race/Skin: White     Age: 30 Weight: 165       Height: 5'4"    Hair: Blonde   Glasses: No




I declare under penalty of perjmy that this infonnation is true and correct .




                                                                   .        [!]
                                                                        ~                                           Client Ref Number:N/A
                                                                ~-
                                                                •l!l-w:. .,.·
                                                                                                                        Job #: 1563880




              Capitol Process Services, Inc. I 1827 18th Street, NW, Washington, DC 20009 I (202) 667-0050
